                                                                                            FILED
                                                                                   2019 Apr-22 PM 02:40
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ALABAMA
                             NORTHEASTERN DIVISION

STEPHANIE M. RONEY,                     )
                                        )
      Plaintiff,                        )
                                        )
vs.                                     )     Civil Action No. 5:18-cv-1482-CLS
                                        )
CITY OF HUNTSVILLE,                     )
ALABAMA,                                )
                                        )
      Defendant.                        )

                                      ORDER

      This case is before the court on defendant’s motion to dismiss plaintiff’s First

Amended Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).1 Upon

consideration of the motion, briefs, and oral arguments of counsel, the motion to

dismiss is GRANTED in part and DENIED in part. It is ORDERED as follows:

      (1) Plaintiff’s sex discrimination claim (Count One) is DISMISSED due to

plaintiff’s failure to allege an actionable adverse employment action, and also because

she did not allege a claim for a sexually hostile work environment.

      (2) Plaintiff’s retaliation claim (Count Two) remains pending. With regard to

her claim of pre-EEOC-charge retaliation, plaintiff plausibly alleged retaliatory

actions that might dissuade a reasonable person from making complaints of


      1
          Doc. no. 28.
harassment. She also alleged a sufficient causal connection between her protected

activity and defendant’s retaliatory actions. With regard to her claim of post-EEOC-

charge retaliation, plaintiff did not fail to exhaust her administrative remedies. Her

claim grows out of her first EEOC charge, which is properly before this court. This

court will not adopt the Eleventh Circuit’s unpublished opinion in Duble v. FedEx

Ground Package Systems, Inc., 572 F. App’x 889, 892-93 (11th Cir. 2014).

      (3) Plaintiff’s disability discrimination claim (Count Three) is DISMISSED

because plaintiff failed to allege that defendant denied a reasonable accommodation

to which she was entitled under either the Americans with Disabilities Act or

Rehabilitation Act.

      (4) Plaintiff’s FMLA claim will remain pending because plaintiff plausibly

alleged that defendant interfered with her right to take FMLA leave by threatening

her with termination, counseling her after she used leave, and requiring her to submit

additional paperwork to support leave requests.

      (5) Plaintiff’s claim for backpay damages is DISMISSED because she has not

alleged that she lost any pay or other benefits as a result of defendant’s allegedly

discriminatory acts.

      (6) The parties must immediately proceed to discovery in accordance with the

Uniform Initial Order (doc. no. 15).

                                          2
DONE and ORDERED this 22nd day of April, 2019.


                                 ______________________________
                                 United States District Judge




                             3
